OPINION — AG — SINCE THE CURRENTLY EFFECTIVE STATUTES RELATING TO THE APPROVAL CLAIMS AND ISSUANCE OF WARRANTS AGAINST SCHOOL DISTRICT APPROPRIATIONS (62 O.S. 310.2 [62-310.2] AND 62 O.S. 474 [62-474] AND 70 O.S. 4-25 [70-4-25], 70 O.S. 4-26 [70-4-26] 70 O.S. 4-27 [70-4-27]) DO NOT PROVIDE THAT THE NAMES INVOLVED SHALL BE "WRITTEN" OR IN "WRITING" THEREON, BUT ONLY THAT CLAIMS DULY "APPROVED" BY THE BOARD OF EDUCATION OF A SCHOOL DISTRICT HAVE SUCH APPROVAL ENDORSED ON SUCH CLAIMS BY SOME ONE AUTHORIZED BY THE BOARD TO DO SO, AND THAT WARRANTS ORDERED ISSUED BY THE BOARD OF EDUCATION OF A SCHOOL DISTRICT BE "SIGNED" BY THE PRESIDENT OF THE SCHOOL BOARD (OR THE VICE PRESIDENT) AND "COUNTER SIGNED" BY THE CLERK OF SUCH BOARD, THE PERSONS INVOLVED MAY, FOR SUCH PURPOSES, USE, OR AUTHORIZE THE USE OF, A MACHINE WHICH PRINTS FACSIMILES OF THEIR AUTOGRAPHS. (DEFINITION, PROCEDURES) CITE: 25 O.S. 1 [25-1], 25 O.S. 28 [25-28] (JAMES C. HARKIN)